           Case 2:18-cv-02070-NIQA Document 46 Filed 11/12/19 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMES EVERETT SHELTON                              :              CIVIL ACTION
         Plaintiff                                 :
                                                   :              NO. 18-2070
              v.                                   :
                                                   :
TARGET ADVANCE LLC                                 :
         Defendant                                 :

                                             ORDER

          AND NOW, this 12th day of November 2019, upon consideration of Defendant’s motion

  to compel, [ECF 43], and Plaintiff’s response thereto, [ECF 45], it is hereby ORDERED that the

  motion is DENIED, without prejudice. Counsel for the parties are ordered to meet and confer in

  an effort to resolve the discovery disputes raised in the motion and the response. Counsel must

  then file a joint report to the Court identifying any issue(s) remaining for adjudication. The parties

  must file this report by no later than November 19, 2019.1


                                                  BY THE COURT:


                                                  /s/ Nitza I. Quiñones Alejandro
                                                  NITZA I. QUIÑONES ALEJANDRO
                                                  Judge, United States District Court




  1
          Counsel are strongly reminded that they have a responsibility to this Court and their clients to
  attempt to work out discovery disputes in good faith. Further, Defense counsel is specifically reminded of
  Local Rule 26.1(f), with which the motion did not comply.
